IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED

ROBERT MURDOCH AND
AMY LEIGH MURDOCH,

             Appellants,
 v.                                                Case No. 5D15-460

BANK OF AMERICA, N.A., ET AL.,

           Appellees.
________________________________/

Opinion filed October 25, 2016

Appeal from the Circuit Court
for Orange County,
John H. Adams, Senior Judge.

Mark P. Stopa, of Stopa Law Firm, Tampa,
for Appellants.

W. A. Daniel, William D. Mueller and Elliot
B. Kula, of Kula & Associates, P.A., for
Appellee, Bank of America, N.A..

No Appearance for Other Appellees.


PER CURIAM.

      See Bank of America, N.A. v. Siefker, No. 4D14-1923, (Fla. 4th DCA Oct. 13,

2016); Deutsche Bank Nat’l Trust Co. v. Hagstrom, 41 Fla. L. Weekly D1671, (Fla. 2d

DCA Jul. 20, 2016).

      AFFIRMED.


TORPY, COHEN and BERGER, JJ., concur.